PER CURIAM.
Pleading guilty to an indictment charging him with violations of the Dyer Act, 18 U.S.C.A. § 408, defendant was, on June 13, 1945, sentenced in the Western District of Louisiana to serve a term of four years. By motion filed in the same court, appellant sought to vacate the judgment, sentence and mittimus on the ground that “the indictment was null and void due to the fact that no women were on the Grand Jury and no women were called for Grand Jury service.” The motion denied, appellant is here seeking a reversal of the order denying it. It is quite clear, we think, that the point made is wholly without substance. In addition, it has already been decided against him in this court in Rubein V. Johnson v. Sanford, Warden, 167 F.2d 738, and in the Eighth Circuit in Wright v. United States, 165 F.2d 405, King v. United States, 165 F.2d 408, and Brown v. United States, 165 F.2d 409.
The judgment appealed from is affirmed.